           Case 1:19-cv-07267-BMC Document 55 Filed 09/18/20 Page 1 of 4 PageID #: 491




Taimur Alamgir
talamgir@kdvlaw.com




                                                     September 18, 2020
       Via ECF
       Honorable Brian M. Cogan, U.S.D.J.
       United States District Court
       225 Cadman Plaza East
       Brooklyn, NY 11201

                Re:     Jose Panora v. Deenora Corp., et al., E.D.N.Y. Case No. 19-CV-7267 (BMC)

       Dear Judge Cogan:
               We represent Defendants in this case. By this letter, we respectfully request sanctions
       against Plaintiff and his counsel, John Troy, Esq., pursuant to Fed. R. Civ. P. 26(g), 28 U.S.C. §
       1927, and the Court’s inherent power (or a pre-motion conference in anticipation of a motion for
       same). Mr. Troy knowingly certified false discovery responses, in violation of Rule 26(g). Then,
       when confronted about this violation, Mr. Troy responded with unfounded accusations against our
       clients and outrageous threats of reprisal against us (including that of a frivolous grievance
       complaint). As further explained below, sanctions against Mr. Troy and his client are warranted.
               Defendants asked Plaintiff to produce “all communications including… text messages
       between Plaintiff and Daniel Perez (including, but not limited to, all communications concerning
       Plaintiff’s employment and/or job duties during the period of Plaintiff’s employment).” Ex. 1, No.
       92. Text messages between Plaintiff and Mr. Perez, who worked under Plaintiff in the kitchen at
       Defendant’s restaurant for over a decade, are plainly relevant as they include directives to Mr.
       Perez, requests for and approvals of changes to Mr. Perez’s work schedule, and other exercises of
       managerial authority by Plaintiff. Such evidence undercuts Plaintiff’s misclassification claim.
               Apparently reluctant to produce discovery damaging to Plaintiff, Mr. Troy initially
       responded to Request No. 92 with a frivolous series of objections. Ex. 2.1 We pointed out to Mr.
       Troy that his objections were meritless and further reminded Mr. Troy of his obligation to produce
       documents responsive to our request, or advise that none exist. See Ex. 3. We then extended Mr.
       Troy the courtesy of an extra week to supplement his deficient response. On September 12, 2020,
       Mr. Troy supplemented his production with a single screenshotted text message exchange between
       Plaintiff and Mr. Perez, dated June 29, 2018, concerning Plaintiff’s directives with respect to the
       preparation of chicken. Ex. 4. Mr. Troy also gave us a signed supplementary response stating that,
       aside from the lone chicken-related exchange, Plaintiff has no responsive documents. Ex. 5.


       1
         Plaintiff’s response to Defendants’ document requests are mis-numbered. As such the Court is respectfully directed
       to Paragraph 91 of Plaintiff’s responses which responds to the request for communications with Danny Perez.
    Case 1:19-cv-07267-BMC Document 55 Filed 09/18/20 Page 2 of 4 PageID #: 492
September 18, 2020
Page 2

         Defendants have come to learn that Mr. Troy’s signed supplemental response is fraudulent.
In this regard, Mr. Perez has provided a sworn declaration enclosing two additional text message
exchanges with Plaintiff from 2019, postdating the 2018 chicken-focused exchange.2 Ex. 6, Perez
Decl. Exs. B and C. In these exchanges, Plaintiff displays managerial authority by granting
requests by his subordinate Mr. Perez to modify Mr. Perez’s work schedule. Id. Indeed, Mr. Perez
addresses Plaintiff in these requests for schedule adjustments using the Spanish honorific “Don”,
in a show of deference and respect to Plaintiff as his boss. Id.
       Based on the foregoing, during a September 14, 2020 meet and confer call, we advised Mr.
Troy’s associate, Aaron Schweitzer, that we believed Mr. Troy’s false response contravened Rule
26(g). Confirming a Rule 26(g) violation, Mr. Schweitzer told us that an untold number of texts
that opposing counsel did not deem “work-related” – i.e., directly tied to preparation of food –
were withheld, even though Mr. Troy’s supplementary response failed to specify this. Such a self-
serving interpretation of our request, could not possibly have been taken in good faith. Simply
put, Mr. Troy, knowing that Plaintiff had more text messages with Mr. Perez, lied to Defendants
when he certified that Plaintiff was not in possession of additional responsive text messages.
       Mr. Troy has since exacerbated his Rule 26(g) violation with unsupported accusations,
truculence and a remarkable degree of unprofessionalism. Such improper conduct is further cause
for sanctions. In an incoherent late-evening email, Mr. Troy affirmed Mr. Schweitzer’s earlier
information regarding the improper “work-related” restriction Plaintiff unilaterally imposed on
production. He then accused Defendants of discovery violations. Ex. 7, p. 6.
        Continuing in this unfortunate vein, Mr. Troy has since baselessly accused Defendants of
acting improperly by speaking with Plaintiff directly. This is despite the fact that Mr. Troy has
previously acknowledged anodyne communications between represented parties (such as those at
issue, see Ex. 8) are lawful. It is telling that Mr. Troy failed to notify us that he has any concern
as to substance of such communications3 until after we raised his Rule 26(g) violation. See Ex. 7,
pp. 2-3. Worse, Mr. Troy has threatened to file a frivolous grievance complaint against Mr.
Solomon, in another effort to gain improper advantage in these proceedings, and to distract
attention from his Rule 26(g) violation. See Ex. 7, p. 3.
        In pertinent part, Rule 26(g)(2) provides that “every discovery… response, or objection
made by a party represented by an attorney shall be signed by at least one attorney of record in the
attorney's individual name, ... [which] constitutes a certification that to the best of the signer's
knowledge, information, and belief, formed after a reasonable inquiry, the request, response, or
objection is (A) consistent with [the Federal Rules] and warranted by existing law or a good faith

2
  Mr. Perez voluntarily provided these text messages to Defendants. Mr. Perez states that, for years, Plaintiff used the
same phone number to communicate with him. Based on common sense and my experience as an iPhone user since
2015, I can speak to the reality that Plaintiff undoubtedly has text messages that he did not produce.
3
  This also applies to purported communications between Plaintiff and Robert Denes, who is a non-party and,
moreover, an autonomous actor. Moreover, the dissonance between Mr. Troy’s repeated assertions that Mr. Denes is
a “longtime friend” of Plaintiff, and his conflicting assertions that Mr. Denes is a pawn of Defendants acting against
Plaintiff’s interests – both of which feature in his recently-filed reply brief (ECF No. 54) -- is telling. See Dkt. 54, at
pg. 7. We did not direct Defendants (or Mr. Denes) to contact Plaintiff. However, even if Mr. Denes told Plaintiff
that he might have to pay Defendants’ costs if Plaintiff did not accept an offer of judgment, Id., there is no reason for
concern. Indeed, if Mr. Troy is properly advising his client, Plaintiff would have already known that he may become
liable for costs under Rule 68. Thus, Mr. Denes’ alleged statement should not have come as a surprise to Plaintiff.
    Case 1:19-cv-07267-BMC Document 55 Filed 09/18/20 Page 3 of 4 PageID #: 493
September 18, 2020
Page 3

argument ...; (B) not interposed for any improper purpose ...; and (C) not unreasonable or unduly
burdensome.” (emphasis in original). Significantly, it is mandatory that the Court impose
sanctions for an improper certification against the offending party and/or counsel unless the
violation was “substantially justified.” Fed. R. Civ. P. 26(g)(3) (emphasis added); see, e.g.,
Kosher Sports, Inc. v. Queens Ballpark Co., LLC, 10-cv-2618-JBW, 2011 WL 3471508, at * 7
(E.D.N.Y. Aug 5, 2011) (Weinstein, J.) (imposing sanctions under Rule 26(g)); Henry v. Morgan's
Hotel Grp., Inc., No. 15 CIV. 1789 (ER), 2018 WL 502711, at *14 (S.D.N.Y. Jan. 22, 2018)
(issuing Rule 26(g) sanctions, including a monetary award and a preclusive order).

        Here, there is no plausible good-faith basis for Mr. Troy’s certification of responses he
knew were fraudulent. In this regard, Mr. Troy is no doubt familiar with Rule 26(g) (he was
sanctioned under Rule 26(g) just last year4), yet clearly nevertheless failed to “stop and think about
the legitimacy of” his responses. Metro. Opera Ass'n, Inc. v. Local 100, Hotel Employees & Rest.
Employees Int'l Union, 212 F.R.D. 178, 221 (S.D.N.Y. 2003). Mr. Troy was clearly motivated by
a desire to avoid producing relevant material that demonstrates that Plaintiff was exempt. Rule
26(g) sanctions are richly merited, as Mr. Troy’s illegitimate and self-serving rationale does not
justify his false certification of this response at all.

       Likewise, Mr. Troy’s subsequent bad-faith conduct, including his retaliatory, frivolous,
and unethical5 threats to initiate a grievance proceeding against Mr. Solomon, merit sanctions
under § 1927 and the Court’s inherent power.

        Sanctions are plainly warranted at bar as prejudice to Defendants is manifest. Owing to Mr.
Troy’s intentional certification of false responses, Defendants have been deprived of evidence that
directly contradicts the allegation at the kernel of Plaintiff’s claim – namely, that Plaintiff was
improperly deprived of overtime pursuant to the executive/managerial exemption. Due to Mr.
Troy’s ongoing improper conduct, Defendants (whose restaurant continues to suffer under
COVID-related restrictions) have had to needlessly expend fees in motion practice and in
investigating and responding to Mr. Troy’s baseless accusations and threats. Accordingly,
Defendants respectfully request that the Court either preclude Plaintiff from arguing that he did
not exercise managerial authority or, alternatively, order Plaintiff to submit his cellphone to an ESI
provider designated by Defendants, for imaging at Plaintiff’s own cost.6 Substantial monetary
sanctions in the amount of fees incurred by Defendants are also warranted.

       Finally, we note that depositions are scheduled for October 8th and 9th. The fact discovery
deadline is October 11, 2020. This deadline has never been extended. As we believe it is
imperative to resolve opposing counsel’s misconduct before depositions occur, we respectfully
request that the Court grant an appropriate extension of the fact discovery period.

4
  See Jianjun Chen v. 2425 Broadway Chao Rest., LLC, 331 F.R.D. 568, 575 (S.D.N.Y. 2019) (Woods, J.) (“… because
the imposition of sanctions against Mr. Troy serves the interests of personal and general deterrence, the Court imposes
sanctions on Mr. Troy personally…”).
5
  Mr. Troy’s threat violates Rule 3.4 of the New York Rules of Professional Conduct, which has been interpreted to
proscribe grievance threats made solely to obtain advantage in a civil action. See, e.g., In re Dimick, 105 A.D.3d 30,
960 N.Y.S.2d 369 (1st Dep't 2013) (per curiam).
6
  As Plaintiff’s counsel has already been caught lying, Defendants simply cannot trust Plaintiff’s counsel to ethically
and completely supplement Plaintiff’s text message production. Also, supplementation of Plaintiff’s production does
not cure Plaintiff’s violation of Rule 26(g).
 Case 1:19-cv-07267-BMC Document 55 Filed 09/18/20 Page 4 of 4 PageID #: 494
September 18, 2020
Page 4

        We thank Your Honor for considering this matter.
                                            Respectfully Submitted,
                                            KAUFMAN DOLOWICH & VOLUCK, LLP




                                            By:    _____________________
                                                   Taimur Alamgir, Esq.

cc:     All counsel, via ECF (exhibits redacted on ECF provided in unredacted form via e-mail).
